Case 1:13-cr-00242-DLC Document 1091 Filed 04/02/20 Page 1 of 2
Case |:13-cr-00242-DLC Document 1090 Filed 03/28/20 Page 1 of 2

 

 

RICHARD PALMA
ATTORNEY AT LAW
122 EAST 42" STREET- SUITE 620
NEW YORK, NEW YORK 10168

 

MEMBER OF THE BAR TEL. (212)686-Bill
NEW YORK & FLORIDA FAX. (212}202-7800
E-iWAIL: rpalmai77@gmaiJ.com
March 28, 2020

ECF

Honorable Denise L. Cote M ’
United States District Judge F M () F N ) 0) R § F
Daniel Patrick Moynihan U.S. Courthouse f)
500 Peari Street

New York,N. Y.10007

Re: U.S. vy, Andre Cunningham, 13 Cr. 242-014 ((DLC)
Defense request for early release from inpatient drug
program due to COVID-19 health crisis.

Dear Judge Cote:

Because of the current COVID-19 health crisis, 1 am respectfully requesting an order for
early release of Mr. Andre Cunningham from court-mandated inpatient drug treatment at
Samaritan Daytop Village. As of today, Mr. Cunningham has completed more than half of his
court-ordered 90-day treatment (50 days, February 7 - March 28).

After speaking with staff member Mr. Floyd Youmans (718- 657-8010), he confirmed
Mr. Cunningham's information that the facility is seeking to mitigate the spread of the virus by
reducing patient population with early release. Familiar with Mr. Cunningham's history of non-
compliance with supervised release, when I first spoke to him about his request I advised him to
take up the matter with his Supervised Release Officer, USPO Margaret CmToill. USPO Carroll
informed me that she is opposed to his early release notwithstanding that Mr. Cunningham's
brother, Mr. Jedey Cunningham, a resident of the Bronx, is willing to take him into his apartment
to live with the rest of his family. His brother also informed me of his willingness to cooperate
with probation by making himseif available for an interview and to permit a home inspection
upon request.

After consulting with AUSA Jared Lenow, the government's position, based on the facts
as known, ts that having Mr. Cunningham travel to and take up residence at an apartment
building in the Bronx with a number of family members may actually present greater safety risks
to both Mr. Cunningham and his family than if he remained at the inpatient facility.
Additionally, for the government it appears that Mr. Cunningham is still very much in need of
the services offered by the inpatient facility.

 
Case 1:13-cr-00242-DLC Document 1091 Filed 04/02/20 Page 2 of 2
Case 1:13-cr-00242-DLC Document 1090 Filed 03/28/20 Page 2 of 2

Page2
Letter to Hon. Denise L. Cote, U.S.D.J.
March 28, 2020

Finally, for the Court's consideration, Mr. Cunningham informed me that the facility has
not tested anyone for the virus and I was informed by his brother that no one living at the
residence is infected with it.

Lf Your Honor has questions about this request, I am available immediately by cellular
phone at 917-751-5754.

Thank you.

Respectfully submitted,
s/ Richard Palma

hard Palma (Bar No. rp 4441)

Copy: AUSA Jared Lenow
USPO Margaret Carroll

 

Denied.
So Ordered: April 2, 2020

Mss Nz

VIDENISE COTE
United ftates District Judge

 

 

 

RICHARD PALMA
ATTORNEY ATLAW

 
